Citation Nr: 1100020	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-10 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving 
spouse by reason of the need for regular aid and attendance of 
another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to July 
1943.  He died in October 2005, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The appellant has not been shown to be so helpless that she 
requires assistance on a regular basis to protect her from the 
hazards or dangers incident to her daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension for a surviving spouse 
based on regular aid and attendance have not been met. 38 
U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in May 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

Therefore, adequate notice was provided to the appellant prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist an appellant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained private treatment records.  Further, the appellant 
submitted written statements in support of her claim. 

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in November 2005.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a thorough 
examination of the appellant, and provides a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The law provides increased compensation to a surviving spouse of 
a veteran by reason of need for aid and attendance.  See 38 
U.S.C.A. § 1541(d),(e) (West 2002); 38 C.F.R. § 3.351.

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  The criteria for 
determining whether such need exists are set forth under 38 
C.F.R. § 3.351(c).  The criteria for establishing the need for 
aid and attendance include consideration of whether the appellant 
is blind or is so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; is a patient in a nursing home 
because of mental or physical incapacity; or, establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular aid 
and attendance, the following will be accorded consideration: the 
inability of the appellant to dress or undress herself, or to 
keep herself ordinarily clean and presentable; whether she 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to protect 
her from the hazards or dangers incident to her daily 
environment.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist before 
a favorable rating may be made.  The particular personal function 
which the appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only necessary 
that the evidence establish that the appellant is so helpless as 
to need regular aid and attendance, not that there be constant 
need. 38 C.F.R. § 3.352(a).

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

If the criteria for special monthly compensation based on the 
need for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability. 38 U.S.C.A. § 1541; 38 C.F.R. 
§ 3.351 (d), (f).  A surviving spouse will be considered to be 
permanently housebound when she is substantially confined to her 
house (ward or clinic areas, if institutionalized) or immediate 
premises by reason of a disability or disabilities reasonably 
certain to remain throughout her lifetime. 38 U.S.C.A. § 
1541(e)(2) (West 2002); 38 C.F.R. § 3.351(f).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to special monthly compensation based 
on the need for regular aid and attendance.  The appellant has 
been diagnosed with various disorders, such as schizoaffective 
disorder, schizophrenia, bipolar disorder, obesity, and 
hypertension.

The Board observes that the appellant is not blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  She is also not a patient in a nursing home 
because of mental or physical incapacity.  

Moreover, the Board notes there is no evidence establishing a 
factual need for regular aid and attendance.  The appellant was 
afforded a VA aid and attendance examination in November 2005.  
The examiner found that she could dress and use the lavatory 
without assistance, ascend and descend stairs, and could feed 
herself without assistance.  She was found to be ambulant and not 
to be incontinent, although the examiner found that she was not 
mentally competent.  Specifically, the examiner noted that the 
appellant had a history of schizophrenia, although she appeared 
to be capable of making decisions rationally.  There were no 
restrictions of the upper extremities, lower extremities, or 
spine.  It was noted that the appellant does not drive and relies 
on TennCare transportation to go shopping.  It was further noted 
that the appellant needed to be medicated to avoid further 
hospitalizations.  

Furthermore, treatment records reveal a history of psychiatric 
treatment, but do not indicate that the appellant requires 
regular aid and attendance or is permanently housebound.  A 
hospital treatment record dated in April 1970 indicated that the 
appellant was diagnosed with catatonic-type schizophrenia after 
being admitted for bizarre behavior, hallucinations, and paranoid 
delusions; although she was considered non-psychotic after being 
placed on medications.  A June 1976 hospital treatment record 
indicated that the appellant was again admitted on a voluntary 
basis after she stopped taking her medication for approximately 2 
months, but was discharged with no evidence of psychosis after 
being placed back on her medication regimen.  In April 1987, she 
was admitted to a hospital after wandering the streets and 
espousing religious messages; she showed improvement with 
treatment and medication but failed to return after being granted 
one week leave.  She was again admitted in October 1987 due to 
making alleged threats with a knife, and her prognosis was given 
as "poor" due to the lack of insight into her illness and her 
history of noncompliance with medications.  She was admitted in 
November 1988 after wandering the streets while attempting to 
burn herself with a cigarette and walk into traffic; she showed 
improvement with treatment and medication, but her prognosis was 
again given as "poor" due to the chronicity of her illness and 
her history of noncompliance with medications due to lack of 
insight.  She was admitted to the hospital in June 1989 after not 
sleeping and exhibiting suicidal gestures, but there was 
improvement in her delusional thinking and hostility after taking 
medication as scheduled.  

She was admitted to the hospital again in January 1990 after 
wandering the streets, stopping traffic, and voicing suicidal 
ideations; examiners noted that she appeared to be delusional and 
hallucinating, although she became cooperative and relaxed after 
taking her medication as prescribed.  She was admitted to the 
hospital in June 1990 after entering into other people's houses 
and cars claiming they were hers, and her prognosis was given as 
"guarded" based on a long history of psychiatric disorders with 
frequent relapse of psychotic symptoms.  She was next admitted to 
the hospital in September 1990 after wandering the streets and 
exhibiting paranoid behavior, and was discharged after being 
returned to her medication regimen and deemed to no longer be a 
threat to herself or to others.  In May 1991, the appellant was 
admitted to the hospital after wandering around her street and 
running in front of cars, and was discharged after exhibiting 
good medication compliance with no behavioral problems.  She was 
next admitted in December 1991 after wandering the streets 
talking to herself and exhibiting paranoid thoughts, and was 
discharged after showing continuous behavioral improvement while 
on medication.  She was admitted in October 1992 after 
experiencing confusion, delusions, and visual hallucinations, but 
was discharged after showing improvement on medication.  She was 
admitted again in September 1998 after not taking her medication 
for approximately one month and threatening family members, but 
was discharged after her psychosis dissolved upon returning to 
medication.  She was next admitted in August 2000 after becoming 
paranoid and abusive toward her family members, but was 
discharged after taking medication and becoming "much less 
delusional."  Significantly, the discharge summary indicated 
that the appellant had no physical limitations or restrictions.  
She was next admitted to the hospital approximately 5 years 
later, in January 2005, after exhibiting psychosis and 
threatening to injure family members; she was discharged several 
days later after being placed on medication and evidencing 
convincingly the absence of danger to herself and to others.  
Again, it was noted that the appellant had no activity 
restrictions.  She was next admitted in June 2006 after wandering 
the streets and exhibiting delusional behavior.  

The appellant's most recent treatment notes indicate that she is 
prescribed the following medications to control her psychiatric 
disorders: Haldol Decanoate 200 mg monthly, and Haldol 10 mg 
daily.  The treatment notes further suggest that it is the 
appellant's noncompliance with her monthly Haldol Decanoate 200 
mg injection that causes her psychiatric symptoms to exacerbate.  

Based on the foregoing, and resolving all doubt in her favor, it 
does not appear that the appellant has an incapacity that 
requires assistance on a regular basis to protect her from the 
hazards or dangers incident to her daily environment.  The 
evidence shows that, when complying with her prescribed 
medication regimen, the appellant has no restrictions.  It is 
only when she voluntarily stops taking her monthly Haldol 
Decanoate 200 mg injection that she begins wandering the streets 
and making threats toward family members, at which time she is 
admitted to a hospital and placed back on her medication regimen.  
Although it is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance rather than to need constant need, see 38 C.F.R. § 
3.352(a), the Board cannot conclude that merely ensuring the 
appellant administers a monthly Haldol Decanoate injection 
constitutes helplessness resulting in a need for regular aid and 
attendance.  

Accordingly, the Board concludes that special monthly 
compensation for a surviving spouse based on the need for regular 
aid and attendance is not warranted.


ORDER

SMP for a surviving spouse by reason of the need for regular aid 
and attendance of another person is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


